Case: 14-40401      Document: 00513005112         Page: 1    Date Filed: 04/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                      No. 14-40401
                                                                                    FILED
                                                                                April 14, 2015
                                                                               Lyle W. Cayce
VERNON KING, JR.,                                                                   Clerk

                                                 Plaintiff-Appellant

v.

INDRIA N. RICE, Officer; KYLE D. HERRINGTON, Officer; UP TAYLOR,
Officer,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:12-CV-612


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Vernon King, Jr., Texas prisoner # 590316, moves this court for
authorization to proceed in forma pauperis (IFP) following the district court’s
dismissal of his 42 U.S.C. § 1983 complaint. Under 28 U.S.C. § 1915(g), a
prisoner may not proceed IFP in a civil action or in an appeal of a judgment in
a civil action if the prisoner has, on three or more prior occasions, while
incarcerated, brought an action or appeal that was dismissed as frivolous or


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40401    Document: 00513005112     Page: 2   Date Filed: 04/14/2015


                                 No. 14-40401

for failure to state a claim, unless the prisoner is under imminent danger of
serious physical injury. Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998).
King has failed to show that he should be allowed to proceed IFP on appeal
under § 1915(g) or that his appeal of the district court’s judgment presents a
nonfrivolous issue. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
King’s motion for leave to proceed IFP is denied.
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See, e.g., Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). The appeal of the judgment of the district court presents no nonfrivolous
issues, and the appeal is dismissed as frivolous. 5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                       2